Case 1:15-cv-05235-ARR-PK Document 277 Filed 06/20/19 Page 1 of 3 PageID #: 6108

  Jeffrey M. Eilender
  Partner

  jeilender@schlamstone.com                                    26 Broadway, New York, NY 10004
                                                               Main: 212 344-5400 Fax: 212 344-7677
                                                               schlamstone.com

  June 20, 2019

  BY ECF & HAND DELIVERY

  The Honorable Cheryl L. Pollak
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:       Toussie, et al., v. Allstate Insurance Co., Case No. 15-cv-5235 (ARR) (CLP);
            Response to Laura Toussie’s Counsel’s June 19, 2019 Letter

  Dear Judge Pollak:

  We write in response to Laura Toussie’s counsel’s June 19, 2019 letter (Dkt. No. 276), which
  Ms. Toussie’s counsel e-mailed to us yesterday afternoon. As explained below, Ms. Toussie’s
  request should be denied.

  First, Ms. Toussie fails to inform the Court that, on March 29, 2019, Schlam Stone filed suit
  in New York State Supreme Court in New York County against Mr. and Ms. Toussie and
  their companies for all amounts they failed to pay us on all the matters in which we
  represented them, including this matter. This collection action is captioned Schlam Stone &
  Dolan LLP v. Toussie, et al., Index No. 651880/2019 (Sup. Ct. N.Y. Cty.). Ms. Toussie’s new
  counsel in this action, Mr. Hamburger, also knows about this collection action, because we e-
  mailed him a copy of the verified complaint after we filed it and asked whether he would
  accept service. A copy of this e-mail is attached as Exhibit A. This collection action was also
  the subject of a recent article in the New York Law Journal. See New York Law Journal,
  Schlam Stone Files Suit Against ‘Extremely Difficult’ Ex-Client for $117K (Apr. 1, 2019),
  available at https://www.law.com/newyorklawjournal/2019/04/01/schlam-stone-files-suit-
  against-extremely-difficult-ex-client-for-117k/.

  Further, Ms. Toussie also fails to inform the Court that, on June 3, 2019, we moved for
  summary judgment against all defendants in the collection action; that this motion will be
  fully briefed in the new few weeks; and that all the billing information Ms. Toussie requests
  from us—i.e., our bills in this matter and retainer letter (Dkt. No. 276 at 1)—is attached to the
  verified complaint we filed in the collection action, which we also e-mailed to Mr. Hamburger
  on March 29, 2019. A copy of our summary judgment papers—which include our verified
  complaint, bills, and retainer letter—is attached as Exhibit B. There is thus no need for an
  order directing us to provide these documents to Mr. Hamburger, since he already has them,
  and in any event, they are attached to this letter.
Case 1:15-cv-05235-ARR-PK Document 277 Filed 06/20/19 Page 2 of 3 PageID #: 6109



  The Honorable Cheryl L. Pollak
  June 20, 2019
  Page 2 of 3

  Second, this Court should not adjudicate issues related to our fee dispute with the Toussies,
  because that dispute is already before the New York State Supreme Court, and our motion for
  summary judgment against the Toussies is pending before that court. So any effort by this
  Court to adjudicate our right to be paid for our outstanding bills and how much we are entitled
  to be paid will necessarily interfere with the state court’s adjudication of these same issues.

  Further, Ms. Toussie’s request here is particularly inappropriate given the posture of the
  collection case in state court. Indeed, there, we moved for summary judgment on our claims,
  so before getting to a factfinder, the Toussies must show that there is a triable issue of fact.
  We are confident they will be unable to do so, since the undisputed evidence in that case
  shows that we sent our bills to the Toussies each month, and they never specifically objected
  to any of them in writing—which created an account stated and precludes the Toussies from
  now challenging the bills. See Chisholm-Ryder Co., Inc. v. Sommer & Sommer, 70 A.D.2d
  429, 431 (4th Dep’t 1979) (account stated arises when “party receiving a statement of account
  keeps it without objecting to it within a reasonable time”); Schlam Stone & Dolan LLP v.
  Shore Towers Condominium, 2013 WL 663945 *2 (Sup. Ct. N.Y. Cty. Feb. 21, 2013)
  (plaintiff establishes its prima facie right to summary judgment on an account-stated claim by
  “producing ‘documentary evidence showing that defendant received and retained the invoice
  without objection’”) (citation omitted). In contrast, by seeking a hearing to fix the amount of
  our fees in this case, Ms. Toussie seeks to bypass our summary judgment motion and have
  this Court make factual findings on the same issues on which we moved for summary
  judgment in state court—and on which we expect she will not be entitled to a trial or fact-
  finding hearing.

  Third, even if this Court were to involve itself in this fee dispute already pending in state
  court (it shouldn’t), there is no need for a hearing. Indeed, as explained above and in greater
  detail in our attached summary judgment papers, the undisputed facts that we sent our bills to
  the Toussies every month and that they never specifically objected to these bills for over half
  a year show that we have an account stated against them for the full amount that we billed.
  See Ellenbogen & Goldstein, P.C. v. Brandes, 226 A.D.2d 237, 237 (1st Dep’t 1996)
  (“Defendant’s retention, without objection, of plaintiff’s monthly bills and final bill for the
  four-and-a-half-month period between its receipt and commencement of this action, along
  with her payment of portion of the indebtedness, gave rise to an account stated.”); Citibank (S.
  Dakota), N.A. v. Runfola, 283 A.D.2d 1016, 1016 (4th Dep’t 2001) (finding account stated
  has been established where defendant retained invoice “without colorable objection for over
  4½ months before the action was commenced”); Spectra Audio Research, Inc. v. 60-86
  Madison Ave. Dist. Management Ass'n, Inc., 267 A.D.2d 23, 24 (1st Dep’t 1999) (“Summary
  judgment on the cause of action for an account stated was also properly granted based upon
  defendant’s acceptance and retention of plaintiff’s monthly rent bills, without objection, for
  five months.”); R.A. Associates v. Lerner, 245 A.D.2d 437, 438 (2d Dep’t 1997) (granting
  summary judgment where the evidence established that plaintiff invoiced defendant for its
  services and that defendant neither denied receipt of invoices or disputed charges for four
Case 1:15-cv-05235-ARR-PK Document 277 Filed 06/20/19 Page 3 of 3 PageID #: 6110



  The Honorable Cheryl L. Pollak
  June 20, 2019
  Page 3 of 3

  months after receipt); Shea & Gould v. Burr, 194 A.D.2d 369, 370 (1st Dep’t 1993) (“The
  failure to object to the unitemized bill for a period of five months suffices to give rise to an
  account stated, especially in view of the partial payment made.”) (emphases added).

  So since an account has been stated, the Toussies are estopped from now disputing either their
  obligations to pay or the reasonableness of the amounts invoiced. Indeed, “[i]t is not part of a
  plaintiff’s prima facie case on a claim for an account stated to show the reasonableness of the
  retainer agreement or its legal services.” Emery Celli Brinckerhoff & Abady, LLP, 111 A.D.3d
  at 454. This is because the client’s act of “‘holding the statement without objection will be
  construed as acquiescence as to its correctness.’” Cohen Tauber Spievak & Wanger, LLP v.
  Alnwick, 33 A.D.3d 562, 562-63 (1st Dep’t 2006) (citation omitted). Thus, having failed to
  timely and specifically object to our invoices to them, the Toussies cannot now argue that our
  fees as reflected in those invoices are unreasonable. See Shore Towers, 2013 WL 663945, *3
  (granting summary judgment to Schlam Stone on account-stated claim under nearly-identical
  circumstances).

  Thus, if this Court fixes the amount of our lien for amounts owed in this case, it should fix
  that amount at $30,909.41 (our invoiced and unpaid fees and disbursements for this matter),
  plus $1,206.01 in interest to date on this unpaid amount (in accordance with our retainer
  letter), plus $8,375.82 in attorneys’ fees incurred in attempting to collect this unpaid amount
  (to which we are entitled under our retainer letter, and which we calculated by taking the total
  amount of fees and disbursements we have incurred in our collection efforts thus far—which
  is $31,370.11—and taking the pro rata amount attributable to this matter (26.7%)), for a total
  of $40,491.24. So if the Toussies pay us, or post a bond for, $40,491.24, we will release our
  retaining lien on the file for this matter. But if not, this Court should allow the state court to
  rule on our summary judgment motion before getting involved in this fee dispute.

  Respectfully submitted,

  /s/ Jeffrey M. Eilender
  Jeffrey M. Eilender

  cc:    All counsel of record (by ECF)
